Citation Nr: 0407340	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  00-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.  

2. Entitlement to service connection for a bilateral hearing 
loss.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.Entitlement to service connection for hepatitis C.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By this determination, the RO denied the 
claims of entitlement to service connection for the disorders 
claimed.  The veteran disagreed and this appeal ensued.  

The veteran provided testimony at a Travel Board hearing, 
conducted in March 2003.  At that time, he indicated that he 
had complaints of ringing in the ears that he reported was 
associated with an explosion that occurred in his military 
service.  This matter is referred to the RO for all 
appropriate development and adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Several unsuccessful attempts have been made to obtain 
records from the veteran's period of active service from 
September 1967 to December 1968.  However, some ambiguity 
remains in the record.  A November 2002 deferred rating 
decision reflects the need for a "follow up" on the May 
2001 request for service medical records.  A notation 
indicates, "Received them in August".  If such records were 
received, these records have not been associated with the 
claims folder.  Some service medical records were received in 
November 1992, and copies of deck log entries for May 29 and 
31, 1968, aboard USS Catawba were received in December 2002.  
Whether the above-stated notation refers to these records 
cannot be discerned.  Furthermore, it would be helpful to ask 
the veteran if he has any records in his own possession.  

In view of the foregoing, this case is remanded for the 
following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Obtain the service medical records 
purportedly received in "August" as a 
result of the May 2001 request for 
records.  These records should be 
associated with the veteran's claims 
folder.  

3.  Ask the veteran to provide VA with 
any service medical records that he may 
have in his possession.  All evidence 
obtained should be associated with the 
claims folder.  

4.  Thereafter, the RO should reajudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



